Citation Nr: 0531428	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD based upon a 
reopened claim.  

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
gynecomastia secondary to medications prescribed by the 
Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1977 to 
February 1978., when he was administratively discharged for 
frequent involvement of a discreditable nature with civil or 
military authorities.  The character of his service was under 
honorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In August 2005, the appellant appeared and testified at a 
hearing held before the undersigned at the Los Angeles RO.  A 
transcript of that hearing is of record.  

The May 2003 rating action, which is the subject of the 
present appeal, reopened the previously denied claim seeking 
service connection for PTSD, and then denied the reopened 
claim.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.  

2.  Service connection for PTSD was previously denied by 
final rating action dated in November 2002.  

3.  New evidence received since November 2002 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

4.  There are no verified stressor events which occurred 
during the appellant's active service.  

5.  The appellant's current symptoms of PTSD are not 
etiologically related to his military service.  

6.  With resolution of reasonable doubt in the appellant's 
favor, his currently diagnosed gynecomastia represents an 
unforeseen result of psychiatric medications prescribed for 
him by VA.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 C.F.R. § 3.156(a) (2005).  

2.  Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
gynecomastia is established.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.102, 3.361 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required pertaining to the appellant's attempt to reopen 
the previously denied claim seeking service connection for 
PTSD because the evidence and information currently of record 
are sufficient to substantiate the veteran's attempt to 
reopen.  

With respect to the remaining two issues currently before the 
Board, the record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated September 19, 2002, 
January 22, 2003, and October 19, 2004.  In these letters, 
the RO specifically informed the appellant of the current 
status of his claims and of the evidence already of record in 
support of those claims, and of what the evidence must show 
in order to support the claims.  The appellant was 
specifically informed of the provisions of 38 C.F.R. 
§ 3.304(f)(3) pertaining to the sources of evidence to 
support a PTSD claim based upon personal assault in service.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claims, so that the RO could attempt to obtain 
this additional evidence for him and in a March 2005 letter, 
the RO requested that he submit any evidence in his 
possession that pertains to his claim.  Since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit any such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board finds that the veteran was on notice of 
the fact that he should submit any pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
appellant specified at the August 2005 hearing that he had no 
additional evidence to submit in support of his PTSD claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in May 2003, after the enactment of the 
VCAA in November 2000.  Subsequently, extensive notification 
and evidentiary development were accomplished in accordance 
with the VCAA, and the claims were last adjudicated in 
October 2004 after the final VCAA letter was issued in 
February 2004 and new evidence had been submitted as a 
response.  Subsequently, the appellant testified at the 
August 2005 hearing before the undersigned.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Analysis

A.  PTSD Claim:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) & (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant has only peacetime service, and he never 
engaged in combat with the enemy.  Entitlement to service 
connection for PTSD was initially denied by unappealed rating 
action dated in November 2002.  At that time, the evidentiary 
record did not reflect any medical evidence that the 
appellant had been diagnosed with PTSD, nor were verified 
stressor events in service established by the evidence.  It 
was noted that the appellant's claimed stressor events in 
service were all vague and generic in nature with virtually 
no specific information provided by the appellant to enable 
the service department or VA to verify their occurrence.  In 
fact, the service records appeared to contradict the 
appellant's accounts of several of his in-service stressor 
events.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since the November 2002 rating action 
includes medical evidence documenting ongoing VA treatments 
for PTSD.  Although the probative value of this diagnosis is 
still suspect, for the reasons discussed below, its 
credibility must be assumed for the purpose of establishing 
new and material evidence.  Justus, supra.  Accordingly, the 
Board hereby affirms the RO's determination that new and 
material evidence has been submitted to reopen the 
appellant's PTSDS claim.  

Unfortunately, the diagnosis of PTSD reflected by the current 
VA medical records either is not related to any specific 
stressor event or is based upon an uncritical acceptance of 
the appellant's unverified account of in-service stressor 
events.  Moreover, the appellant has not been able to provide 
any specific information which would enable verification of 
any of his inherently unlikely stressor events in service, 
such as repeated attacks, beatings, and possible sexual 
assaults, during all of which he "blacked out."  He 
admitted at the August 2005 hearing that there was no 
additional evidence which could corroborate his unsupported 
account of events in service or which would verify the 
occurrence of the alleged stressor events, which he never 
reported to military authorities and which are not 
corroborated by the service records.  Thus, for example, the 
appellant's testimony of being taken to a military hospital 
for the treatment of broken ribs after one of the alleged 
assaults in service is not reflected by the service medical 
records, as one would expect.  In a September 2004 written 
statement, the appellant's father repeated the appellant's 
description of certain events in service; however, he was not 
physically present during these events and was merely 
repeating what the appellant told him had happened.  

In May 2003, the appellant was examined by a VA medical 
expert for PTSD.  In connection with this examination, the 
entire claims file, including the service medical records, 
service records pertaining to the appellant's administrative 
discharge from service, and extensive VA medical records, 
were reviewed by the VA examiner.  It was reported that the 
appellant had a long history of depression, attempting 
suicide for the first time at age 7 and again at age 10; he 
was also physically and emotionally abused as a child by both 
parents.  He began drinking as a young adolescent in response 
to his parents' physical abuse, and he also used marijuana 
and amphetamines as a teenager.  It was also noted that the 
appellant was hospitalized for observation in 1978 (during 
his military service) after repeated behavioral infractions 
related to alcohol abuse.  The final diagnosis at this time 
was "non-psychotic Organic Brain Syndrome secondary to 
alcohol ingestion."  

After an extensive interview and psychological testing of the 
appellant, the VA examiner reported that the appellant 
experienced significant symptoms of PTSD.  However, this 
medical expert further reported that the appellant...

alleges that he was repeatedly physically attacked 
while in the military and was traumatized by those 
attacks as well as being almost hit by a train and 
almost being caught up in a tornado.  He presents a 
history of extreme childhood abuse.  His military 
history does not support his contention of repeated 
beatings but rather indicates that he had a serious 
substance abuse problem that resulted in repeated 
incidents of drunkenness and ultimately military 
discharge.  While he may have been alarmed by the 
tornado and train incidents, no injury occurred to 
himself or his companion....The reasons for his 
accounts of repeated attacks in [the] military are 
probably best explained as confabulation related to 
alcohol intoxication combined with a persecutory 
ideation.  Thus, it is my opinion that [the 
appellant's] symptoms are not related to military 
service.  

After a careful review of the entire evidentiary record, the 
Board finds the May 2003 medical opinion by a VA medical 
expert, which is based upon the most recent and the most 
comprehensive review of all of the relevant medical evidence 
to be most persuasive.  It is improbable that the appellant 
can now produce objective evidence to verify his claimed 
stressors in service, which are inherently unlikely in any 
event.  Indeed, at his personal hearing he acknowledged that 
he had no further evidence to submit to support his claim.  
Considering all the evidence of record, including the VA 
examiner's opinion in May 2003, that the appellant's current 
symptoms were not etiologically related to any event in 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
reopened claim seeking service connection for PTSD will be 
denied.  

B.  Section 1151 Claim:

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability as if that 
additional disability were service-connected.  As pertinent 
to this appeal, a qualifying additional disability exists if 
the disability was not the result of the veteran's willful 
misconduct and was caused by VA hospital care, medical or 
surgical treatment or examination furnished to the veteran 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) 
(West 2002).  

In the present case, the appellant claims that he currently 
has gynecomastia due to one or more psychiatric medications 
prescribed for him by VA.  

There is little dispute that the appellant currently has 
gynecomastia, although the appellant's attending VA physician 
reported that she found no evidence of the condition in 
February 2003.  However, a VA mammogram dated in August 2002 
indicates the presence of minimal right unilateral 
gynecomastia; and a VA physician who examined the appellant 
in May 2003 also reported the presence of "truly minimal" 
gynecomastia of both breasts.  

Likewise, it seems probable that the appellant's gynecomastia 
was caused by one or more psychotropic medications prescribed 
by VA for the treatment of the appellant's psychiatric 
conditions.  The May 2003 VA examiner noted that alcohol is 
also known to cause gynecomastia in some heavy drinkers, 
which describes the appellant; however, he felt that it was 
as likely as not that the VA-prescribed medications were the 
cause in this case because there was no history of 
gynecomastia until the appellant began taking various 
psychotropic medications, of which gynecomastia is among the 
"known" side effects.  

There has been no allegation of VA carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA; however, there appears 
to be some dispute as to whether gynecomastia was a 
reasonably foreseeable result of the VA treatment.  As 
previously noted, a VA physician reported in May 2003 that 
gynecomastia was a "known" side effect of the appellant's 
psychotropic medications.  Earlier, in October 2002, a VA 
Clinical Specialist in Psychiatric Pharmacy had reported that 
the "adverse effect of gynecomastia from the medications [in 
question] has not been commonly reported in the medical 
literature and would be considered as an unforeseen risk."  
This is more specific than the later report, and it is not 
really inconsistent with the later report that gynecomastia 
is among the "known" side effects of these medications.  
Thus, while gynecomastia may be a "known" side effect of 
these medications, it "has not been commonly reported" as 
such in the medical literature and would seem to most non-
specialists be an unforeseen risk of using these medications.  
Moreover, VA medical records dating from August 2002, when 
the appellant first complained of gynecomastia and related it 
to his psychotropic medications, indicate that he was 
complaining at that time that no one had warned him that this 
could happen.  The Board concludes that the evidence supports 
a finding that the appellant's gynecomastia was an unforeseen 
result of his VA-prescribed psychotropic medications.  
Accordingly, this issue will be allowed.  


ORDER

The Board having determined that new and material evidence 
has been received, the claim seeking service connection for 
PTSD is reopened.  

The reopened claim seeking service connection for PTSD is 
denied.  

The appeal seeking benefits under 38 U.S.C.A. § 1151 for 
gynecomastia is granted.  



____________________________________________
Steven L. Cohn
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


